Opinion by
Mr. Justice Green:
The first exception to the report of the grand jury was that “the petition is not signed by a majority of the freeholders residing within the proposed borough, and the court has no jurisdiction to grant the incorporation.”
The court below having investigated the several exceptions makes this disposition of the first: “In regard to the first there would appear to be a.t least some doubt, the difference in the count being so slight that the change of two or three names would change the result; and as to these there is some conflict.”
We are clearly of opinion that this finding of fact in regard to the first exception deprives the court of all jurisdiction to entertain the petition or to take any further steps in the proceeding. The jurisdiction to grant incorporation to a proposed borough may not be exercised in a case which is doubtful as to the fundamental question whether a majority of the freeholders residing within the proposed limits have signed the petition. If it be doubtful whether a majority have signed, it certainly does not appear that a majority have in point of fact signed. But unless a majority have signed there is no jurisdiction to entertain the petition.
There is nothing on the record after the contest upon this question arose which establishes that there was a majority of freeholders who signed the petition, and this defect, in view of the distinct finding by the court that there was doubt upon that vital subject, is fatal to the proceeding. The court proceeded to cure the difficulty by reducing the proportions of the territory so that there was a majority of those that were left, whose names were on the petition. But the court, having lost its jurisdiction, had no power to make such an order; and hence it was of no effect.
The order of the court below is reversed; the petition and all proceedings are dismissed and set aside, and record remitted, at the cost of the petitioners.